Filed 8/8/16
                        CERTIFIED FOR PUBLICATION




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                    DIVISION FOUR


CODY WEISS,                                   B259868

        Plaintiff and Respondent,             (Los Angeles County
                                               Super. Ct. No. BS141354)
        v.

CITY OF LOS ANGELES et al.,

        Defendants and Appellants.



        APPEAL from a judgment of the Superior Court of Los Angeles County,
James C. Chalfant, Judge. Affirmed.
        Michael N. Feuer, City Attorney, Thomas S. Peters, Chief Deputy City
Attorney, Ronald S. Whitaker, Assistant City Attorney and Gerald Masahiro Sato,
Deputy City Attorney, for Defendant and Appellant, City of Los Angeles.
        Manatt, Phelps & Philips and Michael M. Berger for Defendant and
Appellant Xerox Business Services, LLC.
        Ahdoot & Wolfson and Theodore Walter Maya; Zimmerman Reed, Caleb
Lucas-Hansen Marker and Bradley Christopher Buhrow for Plaintiff and
Respondent.
      When a person challenges a parking citation, the Vehicle Code provides
three potential levels of review: initial review, administrative hearing, and de novo
appeal to the superior court. (Veh. Code, §§ 40215, subds. (a)-(c), 40230, subds.
         1
(a), (d).) As to the initial review, section 40215, subdivision (a) provides, in
substance, that the request for initial review is made to “the issuing agency,” that
the “issuing agency shall cancel” the citation if certain specified circumstances are
satisfied, and that “[t]he issuing agency shall advise the processing agency, if any,
of the cancellation.”
      In this appeal by the City of Los Angeles (City) and Xerox Business
Services, Inc. (Xerox) from the trial court’s grant of petitioner Cody Weiss’
petition for a writ of mandate, we consider whether the City, as the “issuing
agency” for notice of parking violations in the City (see § 40202), must conduct
the “initial review” of challenged citations (§ 40215, subd. (a)), or whether it may
delegate that duty to Xerox, its “processing agency” (§ 40200.6, subd. (a)) with
which it contracts “for the processing of notices of parking violations” (§ 40200.5,
             2
subd. (a)). Based on the language of section 40215, subdivision (a) and relevant
legislative history, we hold, as did the trial court, that the City is required to
conduct the initial review, and cannot contract with Xerox to perform that duty.
Therefore, we affirm the trial court’s issuance of a writ of mandate. We also
affirm the trial court’s award of approximately $722,000 in attorney fees to Weiss




1     All undesignated section references are to the Vehicle Code.

2     Among other things, “‘citation’ means . . . notice of parking violation.” (§ 41601.)
We use the terms interchangeably.


                                            2
pursuant to the California private attorney general statute, Code of Civil Procedure
section 1021.5.

                                                         3
                                    BACKGROUND
       I.       Weiss’ Citation and Petition
       In March 2012, Weiss received a parking citation for a violation of Los
Angeles Municipal Code section 80.69(c), for exceeding a two-hour posted time
limit on La Jolla Avenue in Los Angeles. Weiss timely contested the citation by
filing an online statement claiming his vehicle “was not parked . . . in excess of
two hours.” He provided no evidence to support his statement; he simply
“decline[d] responsibility” for the parking violation, and “request[ed] that this
citation be dismissed immediately.” In April 2012, after an initial review
performed by Xerox, Weiss received a letter advising him that an initial review had
been performed and the citation would not be cancelled. Although Weiss could
have sought administrative review of this denial, he did not. Instead, he paid the
$55 citation.
       In January 2013, Weiss filed the instant petition seeking a writ of mandate
directing the City and Xerox to provide a legally sufficient initial review, in




3       The record does not contain the evidence presented at trial. We therefore rely on
the trial court’s summary of the evidence in its statement of decision. At this Court’s
request, the parties have lodged a copy of a Request for Judicial Notice containing
excerpts of legislative history presented to the trial court. We (as did the trial court) take
judicial notice of that document.


                                               3
compliance with section 40215, subdivision (a), once an alleged violator exercises
                                                                       4
his or her right to challenge a parking citation under that statute.


       II.    First Trial Phase
       The trial court bifurcated the trial on the issues raised by Weiss’ petition. In
the first phase of the trial, the trial court deferred the question whether Xerox, a
processing agency, was authorized by section 40215 to perform initial reviews.
Rather, the court first considered only Weiss’ claim that the initial review process,
as currently constituted, did not comply with the statutory obligations of the initial
review under the Vehicle Code, in that (among other assertions) it was too rigid
and did not provide sufficient discretion to dismiss citations. As most of the
evidence presented in this phase of the trial is largely immaterial to the issues on
appeal, we summarize only certain portions.
       Since 1985, the City has contracted with Xerox to act as its processing
agency. As part of Xerox’s processing duties, the City delegates the duty under
section 40215, subdivision (a) to conduct the initial review of contested citations.
Xerox is paid based on the number of parking citations processed per month, but
does not receive additional compensation to conduct initial reviews.
       Xerox performs the initial reviews through its Parking Violations Bureau
(Bureau), which is staffed by a subcontractor. About five percent of parking



4      In addition to seeking a traditional writ of mandate, Weiss’ case initially was filed
as a putative class action, and alleged violations of Business and Professions Code
section 17200 et seq. (Unfair Competition), 42 United States Code section 1983 (section
1983), and the California Public Records Act, Government Code sections 6250 et seq.
(PRA). The trial court stayed these claims pending its determination as to the petition for
writ of mandate.

                                             4
citations issued by the City result in a request for an initial review. In fiscal year
2013, Xerox conducted 135,291 initial reviews.
      The initial review is conducted by Bureau clerks, who must adhere to 46
Business Processing Rules (BPR), drafted by the City (or by Xerox and approved
by the City). Each BPR contains scenarios regarding common complaints and
specific types of citations (e.g., citations involving parking meters, disabled person
placards and license plates, and residential parking permits). Clerks receive
training on the BPRs when hired, when BPRs are changed, and at weekly
meetings. The City also issues memoranda to provide guidance.
      When considering a contested citation, the Bureau clerk refers to the
applicable BPR, if any; if that BPR permits dismissal of a citation, the clerk
dismisses it. If no BPR addresses the particular challenge, but a motorist has
presented sufficient evidence to overcome a citation, clerks are instructed to refer
the matter to a supervisor for a decision. The motorist learns the result of the
initial review through one of 97 form letters drafted and approved by the City, on
City letterhead, sent to the motorist by Xerox.
      Considering this (and other) evidence, the court concluded that, setting aside
the issue whether Xerox was authorized to conduct the initial review, the City’s
system of initial review complied with the Vehicle Code requirements in the scope
of the review, in the fairness of its procedure to the motorist, and in the fairness of
its substantive decision-making process.


      III.   Second Trial Phase
      In the second phase of the trial, the trial court considered the question at
issue in this appeal: whether section 40215, subdivision (a) requires that the City,
as the issuing agency, conduct the initial review, rather than its processing agency,

                                           5
Xerox. At the court’s request, the parties briefed the issue extensively. In its
ruling, the court reviewed the statutory framework, its legislative history (including
pertinent existing, amended and repealed Vehicle Code sections), and case law.
Conceding that the question was close, the court concluded that changes to the
statutory scheme in 1995 reflected the Legislature’s intent to place a nondelegable
duty to perform the initial review under section 40215, subdivision (a) on the City,
the public agency that issues parking citations.
      In September 2014, after Weiss dismissed his remaining claims, the court
                                    5
entered judgment in Weiss’ favor. The court issued a peremptory writ of
mandate, ordering the City, as the issuing agency, to conduct the initial review of
contested parking citations, pursuant to section 40215, subdivision (a), and “not to
contract, subcontract, or otherwise delegate [its] duty to make such initial review
decisions to any other entity or ‘processing agency’ . . . .” Xerox was permanently
enjoined from making initial review decisions as described in section 40215,
subdivision (a).


      IV.    Attorney Fees
      After extensive post-trial briefing, Weiss was awarded $721,994.81 in
attorney fees pursuant to the private attorney general fee statute, Code of Civil
Procedure section 1021.5. The City and Xerox timely appealed from the judgment
and order awarding attorney fees. We consolidated the appeals.




5      Weiss dismissed the class allegations, and Unfair Competition and section 1983
claims following trial on the writ petition. At trial, the court found Weiss’ claim for
violation of the PRA moot.


                                            6
                                                         6
                                        DISCUSSION
    I. The Writ of Mandate
       A. Standing
       Before considering the principal issue in this case—whether section 40215,
subdivision (a) requires the City, as the issuing agency, to perform the initial
review of contested parking citations—we must first consider Xerox’s contention
                                                         7
that Weiss lacks standing to seek a writ of mandate.
       A traditional writ of mandate under Code of Civil Procedure section 1085 is
a way to compel a public entity to perform a legal, typically ministerial, duty.
Under this statute, the trial court reviews an administrative action to determine if
an agency’s action “was arbitrary, capricious, or entirely lacking in evidentiary
support, contrary to established public policy, unlawful [or] procedurally
unfair . . . . [Citations.] ‘Although mandate will not lie to control a public
agency’s discretion, that is to say, force the exercise of discretion in a particular
manner, it will lie to correct abuses of discretion. [Citation.]’” (Klajic v. Castaic
Lake Water Agency (2001) 90 Cal.App.4th 987, 995, fn. omitted.)
       “As a general rule, a party must be ‘beneficially interested’ to seek a writ of
mandate. [Citation.] ‘The requirement that a petitioner be “beneficially

6       Our discussion and resolution of all issues on appeal has been greatly assisted by
the trial court’s thoughtful analysis.

7      Xerox raises another preliminary issue, asserting that “nowhere in the complaint
did Weiss press the narrow charge on which he prevailed, i.e., that the City –– and the
City alone –– had to perform the initial review. It is simply not in the complaint.” Xerox
is mistaken. The petition specifically alleges that, under section 40215, subdivision (a),
once “an alleged violator . . . submits a request for an initial review, . . . the statute
imposes a mandatory duty upon the issuing agency (the City) to engage in an initial
review.” (Italics added.)


                                             7
interested” has been generally interpreted to mean that one may obtain the writ
only if the person has some special interest to be served or some particular right to
be preserved or protected over and above the interest held in common with the
public at large. . . . [Citations.]’” (Save the Plastic Bag Coalition v. City of
Manhattan Beach (2011) 52 Cal.4th 155, 165 (Save the Plastic Bag).) “The
beneficial interest must be direct and substantial. [Citations.]” (Ibid.)
      In the instant case, Weiss unsuccessfully challenged his own parking citation
at the initial review, then elected to pay the fine rather than pursue further appeal.
Given his choice to pay the fine rather than pursue further review, he lacks a
beneficial interest in the outcome of this mandamus proceeding (he has paid the
fine and his citation cannot be overturned), and thus he lacks general standing to
pursue mandamus relief. (Save the Plastic Bag, supra, 52 Cal.4th at p. 165; see
Associated Builders & Contractors, Inc. v. San Francisco Airports Com. (1999) 21
Cal.4th 352, 361–362 (Associated Builders).)
      In the trial court, relying on these principles, Xerox demurred to Weiss’
petition on the ground that he lacked standing. The trial court overruled the
demurrer, concluding that Weiss has standing under the “public interest” exception
to pursue mandamus seeking prospective injunctive and declaratory relief. On
appeal, Xerox challenges the court’s ruling. We conclude that the trial court’s
ruling is squarely within the doctrine of public interest standing.
      “The exercise of jurisdiction in mandamus rests to a considerable extent in
the wise discretion of the court.” (McDonald v. Stockton Met. Transit Dist. (1973)
36 Cal.App.3d 436, 440, citing Bd. of Soc. Welfare v. County of L.A. (1945) 27
Cal.2d 98, 100–101 (Bd. of Soc. Welfare).) Under the doctrine of public interest
standing, “‘“where the question is one of public right and the object of the
mandamus is to procure the enforcement of a public duty, the [petitioner] need not

                                           8
show that he has any legal or special interest in the result, since it is sufficient that
he is interested as a citizen in having the laws executed and the duty in question
enforced.”’ [Citation.]” (Save the Plastic Bag, supra, 52 Cal. 4th at p. 166.)
Indeed, California “courts have repeatedly applied the ‘public right/public duty’
exception to the general rule that ordinarily a writ of mandate will issue only to
persons who are ‘beneficially interested.’ [Citation.]” (Tobe v. City of Santa Ana
(1995) 9 Cal.4th 1069, 1116-1117.) In determining whether a petitioner has public
interest standing, the court also considers the burden on those who have a
beneficial interest, and would have general standing, but who may be disinclined
or ill-equipped to seek review. (See Driving Sch. Assn. of Cal. v. San Mateo Union
High Sch. Dist. (1992) 11 Cal.App.4th 1513, 1518–1519 (Driving School).)
      In the instant case, given that the standing issue was raised by demurrer, we
(as did the trial court) accept as true all facts properly pleaded in the petition.
(Evans v. City of Berkeley (2006) 38 Cal.4th 1, 6.) Weiss alleged that the City
issued 8,000 parking citations per day, or 5.7 million over a 24-month period in
2009–2010, generating revenue of $335 million, or nearly three percent of the
City’s budget, but failed to comply with its statutory duties in performing the
                                           8
initial review required by section 40215. Based on these allegations, the trial
court concluded there was “no question that ensuring that the City follows the
proper procedure for [processing and collecting] parking tickets is a matter of
public right.” Further, the court also agreed with Weiss’ allegations that only a




8      The evidence produced at the time of trial showed that the City issued about 2.5
million parking citations per year, generating nearly $158 million in revenue.


                                            9
                                                                                9
short window of time is available within which to mount such a challenge, and
that typically only a minimal fine is at issue on any individual citation. Thus,
given the burden of mounting a challenge to the initial review procedure, it was
unlikely an individual motorist would do so. Accordingly, the court determined
that Weiss had public interest standing to seek prospective relief, because unless
such standing is available, the important public interest raised by his petition would
                                                 10
be effectively insulated from judicial review.        (See Driving School, supra, 11
Cal.App.4th at p. 1519 [public interest standing granted for writ seeking order that
school district desist charging tuition for drivers’ education because individual
students were unlikely to have the financial resources or interest to challenge the
district’s statutory authority].)
       The trial court’s reasoning is unassailable, and certainly not an abuse of
discretion. It falls well within the proper bounds of public interest standing, and
serves the purpose of that doctrine: to promote “‘the policy of guaranteeing
citizens the opportunity to ensure that no governmental body impairs or defeats the
purpose of legislation establishing a public right.’ [Citation].” (Save the Plastic
Bag, supra, 52 Cal.4th at p. 166.)


9      With respect to the time within which a citation may be challenged, section 40215,
subdivision (a) provides: “For a period of 21 calendar days from the issuance of a notice
of parking violation or 14 calendar days from the mailing of a notice of delinquent
parking violation, exclusive of any days from the day the processing agency receives a
request for a copy or facsimile of the original notice of parking violation pursuant to
Section 40206.5 and the day the processing agency complies with the request, a person
may request an initial review of the notice by the issuing agency.”

10     The court also found, however, that the public interest in according Weiss standing
to seek retroactive relief was not significant and was outweighed by competing
considerations. That conclusion is not at issue.


                                           10
        B. Whether the City Must Conduct the Initial Review of Contested Parking
           Citations

        Having determined that Weiss has standing to seek prospective relief by writ
of mandate, we turn to whether the trial court properly issued the writ. Because
resolution of that question rests on statutory interpretation (i.e., whether § 40215,
subd. (a) requires the City, as the issuing agency, to conduct the initial review of
contested parking citations), we review the trial court’s ruling de novo. (Marlton
Recovery Partners, LLC v. County of Los Angeles (2015) 242 Cal.App.4th 510,
517.)


        1. Issuing, Processing and Reviewing Parking Violations
        For relevant background, we begin with a brief review of certain portions of
the statutory framework governing the issuance, processing, and review of parking
citations.
        Effective July 1, 1993, the Legislature revised the Vehicle Code statutory
scheme governing parking citations to remove them from criminal court
jurisdiction, and, in its place, provide administrative procedures for review of
contested citations followed by superior court review. (Love v. City of Monterey
(1995) 37 Cal.App.4th 562, 566.) The Legislature found that the enforcement of
parking violations in criminal courts imposed an unnecessary burden on motorists
and the public and that, “[w]ith the enactment of appropriate fiscal and procedural
safeguards, cities, counties . . . and other public entities can collect most . . .
parking penalties, and fairly resolve most contested parking violations without
court involvement.’ (Stats. 1992, ch. 1244, § 1.)” (Id. at pp. 566–567.)



                                            11
      Section 40202 governs the issuance of parking citations. As all parties in the
present case recognize, only a peace officer or employee of the municipality may
issue a notice of parking violation under section 40202. (Cf., 85
Ops.Cal.Atty.Gen. 83, 84 (2002) [general law city may not contract with a private
vendor to issue parking violations].) Also, the municipality (here, the City) is the
“issuing agency” within the meaning of the Vehicle Code.
      Under section 40200.3, subdivision (a), an issuing agency may act as its own
agent for purposes of “processing” parking citations (see Lockheed Information
Management Services Co. v. City of Inglewood (1998) 17 Cal.4th 170, 185
(Lockheed)), or it may contract with another government agency or private vendor,
                                                                                11
for “processing . . . prior to filing pursuant to Section 40230.” (§ 40200.5.)
      Although the Vehicle Code does not define the term “processing”
(Lockheed, supra, 17 Cal.4th at p. 185), it does define the term “processing
agency”: it is “the contracting party responsible for the processing of the notices
of parking violations and notices of delinquent parking violations.” (§ 40200.6,
subd. (a).) An issuing agency that contracts with a processing agency must
“establish written policies and procedures pursuant to which the contracting party
shall provide services.” (§ 40200.6, subd. (b).) Under the statutory scheme, the
issuing agency “shall be responsible for all actions taken by the contracting parties
and shall exercise effective oversight over the parties,” which “includes, at a
minimum,” conducting an annual review of the processing agency’s services and




11     As we explain below, section 40230 governs the appeal of a contested citation to
the superior court, which is the third level of review provided by the section 40215,
subdivision (c).

                                           12
of complaints lodged against the agency, and establishing procedures to investigate
and resolve such complaints. (§ 40200.6, subd. (c).)
      When a person contests a parking citation, the statutory scheme provides
three potential levels of review: initial review, administrative hearing, and de novo
appeal to the superior court. (§§ 40215, subds. (a)-(c), 40230, subds. (a), (d).)
With respect to the initial review, section 40215, subdivision (a) provides in
relevant part that “a person may request an initial review of the notice by the
issuing agency. The request may be made by telephone, in writing, or in person.
There shall be no charge for this review. If, following the initial review, the
issuing agency is satisfied that the violation did not occur, that the registered owner
was not responsible for the violation, or that extenuating circumstances make
dismissal of the citation appropriate in the interest of justice, the issuing agency
shall cancel the notice of parking violation . . . . The issuing agency shall advise
the processing agency, if any, of the cancellation. The issuing agency or the
processing agency shall mail the results of the initial review to the person
contesting the notice, and, if following that review, cancellation of the notice does
not occur, include a reason for that denial [and] notification of the ability to request
an administrative hearing.” (§ 40215, subd. (a).)
      A person who remains dissatisfied following the initial review may seek a
second level administrative review (after depositing the amount of the parking
penalty with the processing agency or demonstrating a financial inability to do so).
(§ 40215, subd. (b).) That administrative hearing may be conducted in person or
by mail, and must “provide an independent, objective, fair, and impartial review of
contested parking violations” (§ 40215, subd. (c)(3)), conducted by a qualified
examiner whom the issuing agency appoints or with whom it contracts, and who
must satisfy certain criteria. (See § 40215, subd. (c)(4)(A)-(B).) Also, the hearing

                                          13
must be conducted in accordance with written procedures established and approved
by the issuing agency. (§ 40215, subd. (c)(3).) The issuing agency need not
produce any evidence at the administrative hearing other than the citation and
DMV information identifying the vehicle’s registered owner. A properly-prepared
citation is prima facie evidence that the violation in question occurred. (§ 40215,
subd. (c)(5).) Following an administrative hearing, the examiner’s written decision
must be delivered to the person contesting the citation and, if the citation has not
been cancelled, must state a reason for the denial. (§ 40215, subd. (c)(6).)
      A person who remains dissatisfied following an administrative hearing may
invoke the third and final level review: a de novo appeal to the superior court.
(§ 40230, subd. (a).) As before, a copy of a properly prepared notice of parking
violation citation constitutes prima facie evidence of the facts constituting the
violation. (Ibid.)


      2.     Interpretation of Section 40215, Subdivision (a)
             a.      Plain Meaning
      “Our task in construing a statute is to ascertain and give effect to the
Legislature’s intent. [Citation.] We begin by examining the words of the statute,
giving them their usual and ordinary meaning and construing them in the context
of the statute as a whole. [Citations.]” (Leonte v. ACS State & Local Solutions,
Inc. (2004) 123 Cal.App.4th 521, 526–527 (Leonte).) “‘If the plain, commonsense
meaning of a statute’s words is unambiguous, the plain meaning controls.’
[Citation.] ‘We consider extrinsic aids, such as legislative history, only if the
statutory language is reasonably subject to multiple interpretations.’ [Citation.]”
(City of Alhambra v. City of Los Angeles (2012) 55 Cal.4th 707, 719.)



                                          14
      As we have observed, in pertinent part, section 40215, subdivision (a)
provides that a person who wishes to contest a parking violation “may request an
initial review of the notice by the issuing agency. . . . If, following the initial
review, the issuing agency is satisfied that the violation did not occur, that the
registered owner was not responsible for the violation, or that extenuating
circumstances make dismissal of the citation appropriate in the interest of justice,
the issuing agency shall cancel the notice of parking violation . . . . The issuing
agency shall advise the processing agency, if any, of the cancellation.” (§ 40215,
subd. (a), italics added.)
      On its face, this language seems clear and unequivocal: the request for
initial review is made to the issuing agency, and if the issuing agency is satisfied
that dismissal is appropriate, it must advise the processing agency of the
cancellation. Thus, the statute appears to contemplate that the issuing agency, not
the processing agency, must conduct the initial review. However, as the trial court
recognized, we cannot examine the statute in isolation; in determining the meaning
of its language and whether it contains an ambiguity, we must consider it in light
of the statutory scheme as a whole. (Renee J. v. Superior Court (2001) 26 Cal.4th
735, 743.)


      b.     Ambiguity
      Viewing section 40215, subdivision (a) in light of section 40200.5,
subdivision (a), an inconsistency appears. As here relevant, section 40200.5,
subdivision (a) provides that “an issuing agency may elect to contract” with a
private vendor such as Xerox “for the processing of notices of parking violations
. . . prior to filing with the court pursuant to Section 40230.” (Italics added.) A
“filing with the court pursuant to Section 40230” refers to the filing of a de novo

                                           15
appeal to the superior court after an adverse ruling at the administrative hearing
level of review provided by section 40215, subdivision (b). (§ 40230, subd. (a).)
Thus, because an appeal to the superior court is the third level of review of a
contested parking citation, and because section 40200.5, subdivision (a) allows the
issuing agency to contract with the processing agency “for the processing of
notices of parking violations” up to that appeal stage, it can be argued that the
“processing” function performed by processing agency may include the initial
review of a contested citation. (See Lockheed, supra, 17 Cal.4th at p. 186 [finding
the term “processing” in § 40200.5, subd. (a) ambiguous].) In other words, under
this reading of section 40200.5, a private vendor could assume all processing
duties, including initial review, so long as the issuing agency retained full
responsibility for the vendor’s actions, adopted written policies and procedures,
and conducted “effective oversight.” (See § 40200.6, subd. (c).)
      To resolve the ambiguity in the statutory scheme created by the juxtaposition
of sections 40215, subdivision (a) and 40200.5, subdivision (a), we “may consider
a variety of extrinsic aids, including the apparent purpose of the statute.
[Citation.]” (Leonte, supra, 123 Cal.App.4th at p. 527.) Where possible,
significance is to be attributed to every word and phrase (Orange County
Employees Assn. v. County of Orange (1991) 234 Cal.App.3d 833, 841), and
sections or parts of a statute should be harmonized by considering them in the
context of the statutory framework as a whole. (Lungren v. Deukmejian (1988) 45
Cal.3d 727, 735.)
      Particularly germane to our analysis are the initial revision of the relevant
Vehicle Code provisions effective in July 1993 – sections 40200.5, 40200.6,
40200.7, 40215, and 40230—and certain revisions adopted in 1995.



                                          16
      c. 1993 Revision
      As we have noted, in 1993 the Legislature revised the Vehicle Code to
remove parking citations from the criminal courts. The 1993 revision maintained
the prior definition of a “processing agency” contained in section 40200.6,
subdivision (a) (“If a contract is entered into pursuant to Section 40200.5, . . .
‘processing agency’ means the contracting party responsible for the processing of
the notices of parking violations and notices of delinquent parking violations.”)
(Stats. 1986, ch. 939, § 15; see Stats. 1992, ch. 1244, §§ 12, 13.) It also contained
an amended version of section 40200.5, which preserved the issuing agency’s
authority to contract with a processing agency (“an issuing agency may elect to
contract with the county, with a private vendor, or with any other city or county
issuing agency [with an exception not pertinent] . . . for the processing of notices
of parking violations and notices of delinquent parking violations, prior to filing
with the court pursuant to Section 40230”). (Stats. 1992, ch. 1244, § 12.)
      In providing for an initial review of contested citations, the 1993 revision
repealed former section 40200.7, and replaced it with a new statute of the same
designation. The 1993 version of section 40200.7 provided in relevant part: “For
a period of 21 days from the issuance of the notice of parking violation or 10 days
from the mailing of the notice of delinquent parking violation, a person may
request review by the processing agency, or at the discretion of the processing
agency, by the issuing agency, of the issuance of a notice of parking violation or a
notice of delinquent parking violation . . . .” (Stats. 1992, ch. 1244, § 14, italics
added.)
      The 1993 revision also repealed former section 40215 (stats. 1992, ch. 1244,
§ 25), and replaced it with a new version. Subdivision (a)(1) of the new version
provided in relevant part: “(a) If a person contests a notice of parking violation or

                                           17
a notice of delinquent parking violation, the processing agency shall do the
following: [¶] (1) The processing agency shall either investigate with its own
records and staff or request that the issuing agency investigate the circumstances
of the citation with respect to the contestant’s written explanation of reasons for
contesting the parking violation. If, based upon the results of that investigation,
the processing agency is satisfied that the violation did not occur or that the
registered owner was not responsible for the violation, the processing agency shall
cancel the notice of parking violation and make an adequate record of the reasons
for canceling the notice. The processing agency shall mail the results of the
investigation to the person who contested the notice of parking violation or the
notice of delinquent parking violation.” (Stats. 1992, ch. 1244, § 26, italics added.)
      This version of section 40215 also provided for a second level administrative
review in subdivision (b): “(b)(1) The person requesting an administrative review
shall indicate to the processing agency his or her election for a review by mail or
personal conference. [¶] . . . [¶] (3) The administrative review shall be
conducted before an examiner designated to conduct the review by the issuing
agency’s governing body or chief executive office. [¶] In addition to any other
requirements of employment, an examiner shall demonstrate those qualifications,
training, and objectivity prescribed by the issuing agency’s governing body or
chief executive as are necessary and which are consistent with the duties and
responsibilities set forth in this article. The examiner’s continued employment,
performance evaluation, compensation, and benefits shall not be directly or
indirectly linked to the amount of fines collected by the examiner. [¶] . . . [¶]
(5) The review shall be conducted in accordance with the written procedure
established by the posing [sic] or processing agency which shall ensure fair and
impartial review of contested parking violations. The agency’s final decision may

                                          18
be delivered personally to the person by the examiner or to the person by first-class
mail.” (Stats. 1992, ch. 1244, § 26, italics added.)
      Finally, the 1993 revision added section 40230 to the Vehicle Code, which
provided for judicial review of the result of the administrative hearing (“Within 20
days after the mailing of the final decision described in subdivision (b) of Section
40215, the contestant may seek review by filing an appeal to the justice or
municipal court, where the same shall be heard de novo, except that the contents of
the processing agency's file in the case shall be received in evidence…”). (Stats.
1992, ch. 1244, § 33.)
      Considering these provisions of the 1993 legislation, the following salient
points appear: (1) the Legislature authorized an issuing agency to contract with a
processing agency for the processing of notices of parking violations (§§ 40200.5,
40200.6); (2) at the initial level of review of contested citations, it authorized the
processing agency (or, at the processing agency’s discretion, the issuing agency) to
investigate the circumstances of the citation (§ 40215, subd. (a)(1)) and conduct
the initial review (§ 40200.7), and gave the processing agency the authority to
make the decision whether to cancel the citation (§ 40215, subd. (a)(1)); (3) at the
level of administrative review, it permitted an administrative appeal from the
processing agency’s initial review decision, to be conducted by examiners of the
processing agency meeting qualifications set by the issuing agency (§ 40215, subd.
(b)); and (4)) it provided for de novo judicial review of the processing agency’s
                                      12
administrative decision. (§ 40230.)



12     Subsequent “‘cleanup amendments’” effective in 1993 (Lockheed, supra, 17
Cal.4th at p. 194) made changes to certain details in sections 40200.5, 40200.7, 40215,
and 40230 not material to the current issue. (See stats. 1993, ch. 1093, §§ 6 (amending

                                           19
       d. 1995 Amendments
       In 1995, the Legislature made several changes significant to our issue. First,
it repealed section 40200.7, which had expressly provided that the processing
agency may conduct initial reviews. (Stats. 1995, ch. 734, § 6.) Second, it
repealed the former version of section 40215, which had given the processing
agency the authority to investigate challenged citations. (Stats. 1995, ch. 734,
§ 15.) Third, it replaced the former version of section 40215 with a new statute of
the same number. This new section 40215, subdivision (a) includes the provisions
regarding initial review that are at issue in the present case, assigning responsibility
for conducting the initial review to the “issuing agency,” giving that agency the
authority to determine whether to cancel the citation, and requiring it to inform the
                                      13
processing agency of its decision.         Fourth, the Legislature eliminated any
reference to the authority of the “processing agency” to conduct the initial review
and decide whether to cancel the citations. (Stats. 1995, ch. 734, § 15.) Finally,
the new section 40215, subdivision (b) eliminated a provision requiring that notice
of a request for an administrative review be given to the processing agency, and


§ 40200.5), 7 (amending § 40200.7), 10 (amending § 40215), and 13 (amending
§ 40230).) We therefore do not describe them.

13      The 1995 version of section 40215, subdivision (a), as does the current version,
states in relevant part that “a person may request an initial review of the notice by the
issuing agency. . . . If, following the initial review, the issuing agency is satisfied that the
violation did not occur, that the registered owner was not responsible for the violation, or
that extenuating circumstances make dismissal of the citation appropriate in the interest
of justice, the issuing agency shall cancel the notice of parking violation or notice of
delinquent parking violation. The issuing agency shall advise the processing agency, if
any, of the cancellation.” (Stats. 1995, ch. 734, § 15.)


                                               20
replacing it with language specifying that any second level administrative hearing
would review the results of the issuing agency’s initial review (“If the person is
dissatisfied with the results of the initial review, the person may request an
administrative hearing of the violation no later than 21 calendar days following the
mailing of the results of the issuing agency’s initial review.”) (Ibid., italics added.)
      Legislative deletion of an express statutory provision “‘is presumed to effect
a substantial change in the law’ [citation].” (Barajas v. City of Anaheim (1993) 15
Cal.App.4th 1808, 1814.) Considered in their entirety, the 1995 changes strongly
suggest that by repealing section 40200.7 and former section 40215, and replacing
them with a new section 40215, the Legislature intended to give sole authority to
conduct the initial review to the issuing agency, and to preclude delegation of that
duty to the processing agency. No other rational explanation comports with the
breadth of the modifications eliminating references to the processing agency’s
authority.
      Despite these sweeping changes, however, the 1995 amendments left an
ambiguity: they did not amend section 40200.5 to reflect the elimination of the
processing agency’s authority to conduct the initial review. Section 40200.5
                                      14
continued to provide, as it does now, that the issuing agency could contract with a
processing agency “for the processing of notices of parking violations and notices
of delinquent parking violations, prior to filing with the court pursuant to Section




14     Later amendments to section 40200.5 made minor changes not pertinent to our
analysis. (Stats. 1996, ch. 305, § 74; stats. 2008, ch. 13, § 1.)


                                           21
                           15
40230.” (Italics added.)        It thus might be read in isolation, without considering
the 1995 changes, as suggesting that the issuing agency may contract with the
processing agency to conduct the initial review under section 40215, subdivision
(a), because that review occurs before the judicial review encompassed by section
40230. This failure to amend section 40200.5 to conform to the changes made by
the 1995 legislation is the root of the ambiguity that appears when juxtaposing the
current versions of sections 40215, subdivision (a) and 40200.5, subdivision (a).
       However, given the history of the relevant statutes as we have traced them, it
is unreasonable to conclude that by failing to amend section 40200.5, subdivision
(a) to align it with the 1995 changes, the Legislature intended to leave in place the
authority of the processing agency to conduct the initial review. Rather, in light of
the specificity with which the 1995 amendments eliminated the authority of the
processing agency to conduct any aspect of the initial review, and placed that
authority on the issuing agency, the most rational explanation of the apparent
inconsistency between sections 40215, subdivision (a) and 40200.5, subdivision (a)
is that the failure to amend section 40200.5, subdivision (a) to comport with the
1995 changes was a legislative oversight. In other words, it is unreasonable to
assume that by failing to amend section 40200.5, the Legislature intended to retain
the authority of the processing agency to conduct the initial review and undo the
changes it so clearly made in the 1995 amendments. Thus, we conclude that the
most reasonable construction of the statutory scheme is that section 40215,



15     Section 40230 (as here relevant) was unaffected by the 1995 legislation, and
continued to refer to the third level of review of a contested citations: judicial de novo
appeal from “the final [administrative] decision described in subdivision (b) of Section
40215.” (Stats. 1995, ch. 734, § 18.)


                                             22
subdivision (a) means what it says. A request for initial review of a contested
citation is a request for “an initial review of the notice by the issuing agency,” not
the processing agency, and “[i]f, following the initial review, the issuing agency is
satisfied that the violation did not occur, that the registered owner was not
responsible for the violation, or that extenuating circumstances make dismissal of
the citation appropriate in the interest of justice, the issuing agency shall cancel the
notice of parking violation” and “advise the processing agency, if any, of the
cancellation.” (§ 40215, subd. (a), italics added.) This language, and the 1995
changes deleting any reference to the processing agency’s authority to conduct the
initial review, compel the conclusion that the issuing agency (here, the City) must
conduct the initial review, and cannot delegate that duty by contract to the
processing agency (here, Xerox).


      e. Later Legislative History
      Our conclusion is further supported by legislative documents leading up to a
2008 amendment of section 40200.5.
      In February 2007, AB No. 602 was proposed to amend section 40200.5.
Analysis of AB No. 602 by the Assembly Committee on Transportation notes that
existing law permitted local agencies issuing parking citations to contract with
private vendors to process citations up to the point of seeking de novo court
review, and permitted motorists challenging a citation “to request an initial review
. . . by the issuing agency.” (Italics added.) As proposed, AB No. 602 would have
prohibited local governments from contracting with private vendors to conduct
second level administrative hearings if the same vendor also processed parking
violations on the theory that a vendor that earned a profit per ticket paid, and was
also paid to conduct administrative hearings, had an inherent conflict of interest.

                                           23
        AB No. 602 was amended in June 2007. Notes from the Senate Rules
Committee’s third reading of AB No. 602 state that a person wishing to contest a
parking citation could “request a free initial review by the issuing agency within 21
days.” In addition, AB No. 602 would require a contract with a private entity for
processing parking citations to be based on a fixed rate or on the number of notices
processed, so there would be no financial incentive for fines collected or notices
upheld, and would require a written reason following a denial an initial review or
administrative hearing stating why a citation was not cancelled.
        AB No. 602 was amended again in April 2008. The committee analysis
reiterates that, among other things, the bill would require a processing entity to be
paid on a fixed rate or based on the number of notices processed, and require a
written statement as to why a citation was upheld following an initial review or
administrative hearing. The Governor signed AB No. 602 in May 2008. Section
40200.5 as amended provides that if an issuing agency contracts with a private
vendor for the provision of examiners for administrative hearings, the contract
must “be based on either a fixed monthly rate or on the number of notices
processed and shall not include incentives for the processing entity based on the
number of notices upheld or denied or the amount of fines collected.” (§ 40200.5,
subd. (c).) As amended, section 40215 also requires a written reason for denial
after initial review or administrative hearing, and made other changes not relevant
here.
        In determining the legislative purpose in amending a statute, the court
considers the state of the law as it existed prior to the amendment. (Hepner v.
Franchise Tax Bd. (1997) 52 Cal.App.4th 1475, 1481.) The development and
history of AB No. 602 reflect that, before 1995, the Legislature believed a
processing agency could perform initial reviews of parking citations. However,

                                          24
after deleting section 40200.7 and amending section 40215 in 1995, the Legislature
provided that only the issuing agency could conduct the initial review. This is
persuasive authority of the Legislature’s intent in amending section 40215. The
California Supreme Court agreed, stating in dictum in Lockheed, that “the 1995
legislation . . . removed certain responsibilities from the purview of a contract
‘processing agency.’ The amendments require the issuing agency itself to conduct
the ‘initial review’ (i.e., investigation and cancellation if appropriate) of a
contested ticket and to set formal hearing procedures.” (Lockheed, supra, 17
Cal.4th at p. 196.)


      f. Conclusion
      In short, we agree with the trial court’s interpretation of the statutory
scheme: section 40215, subdivision (a) requires the City, as the issuing agency, to
conduct the initial review of contested parking citations, and does not permit
delegation of that duty to its processing agency, Xerox.


      C.     The Home Rule Does Not Apply
      The City contends that its right to “home rule” overrides the statutory
scheme. We disagree.
      Los Angeles is a charter city for purposes of “home rule” authority. (Cal.
Const. art. XI, § 5(a).) A charter city “‘ha[s] exclusive power to legislate over
“municipal affairs.”’” (Cawdrey v. City of Redondo Beach (1993) 15 Cal.App.4th
1212, 1218, citing Fisher v. City of Berkeley (1984) 37 Cal.3d 644, 704.) The
home rule represents “an ‘affirmative constitutional grant to charter cities of “all
powers appropriate for a municipality to possess . . .” and [includes] the important
corollary that “so far as ‘municipal affairs’ area concerned,” charter cities are

                                           25
“supreme and beyond the reach of legislative enactment.”’” (State Building &
Construction Trades Council of California v. City of Vista (2012) 54 Cal.4th 547,
556.)
        The home rule provision was enacted on the premise that a municipality is
more aware than the state of its own needs. “[I]f a chartered city legislates with
regard to municipal affairs the charter prevails over general state law” (R & A
Vending Services, Inc. v. City of Los Angeles (1985) 172 Cal.App.3d 1188, 1192 (R
& A Vending Services)), and its legitimate exercise of home rule is exempt from
state general law. (Home Gardens Sanitary Dist. v. City of Corona (2002) 96
Cal.App.4th 87.)
        The Legislature has characterized the processing of parking citations prior to
an administrative hearing under section 40215, subdivisions (b) and (c) as a “core”
municipal affair. (Lockheed, supra, 17 Cal.4th at pp. 183–184.) But Lockheed
specifically declined to decide whether the administration of parking citations was
                                                  16
a matter of home rule. (Id. at p. 202, fn. 22.)
        In the instant case, the trial court concluded that the administration of
parking citations is a core municipal function for purposes of the home rule


16     The cases on which the City relies to support its argument that the home rule
covers contracts that pertain to municipal affairs, are inapposite. (See Associated
Builders, supra, 21 Cal.4th at p. 363; Johnson v. Bradley (1992) 4 Cal.4th 389, 394–398;
Estrada v. City of Los Angeles (2013) 218 Cal.App.4th 143, 152–153.) None of these
cases addresses the question at issue, i.e., whether a contract between a city and a private
vendor is a legislative act covered by the home rule doctrine, even where the contract
touches on municipal affairs. The cases support the undisputed principle that the manner
“‘“in which a city chooses to contract is a municipal affair.”’” (See Associated Builders,
supra, 21 Cal.4th at p. 364.) Weiss has not challenged the City’s authority to enact
ordinances governing the manner by which it may or does enter a contract, or its ability
to do so.


                                             26
doctrine. However, it also found that the doctrine of home rule applies only where
“a chartered city legislates with regard to municipal affairs” in conflict with state
law. (R & A Vending Services, supra, 172 Cal.App.3d at p. 1192, italics added.)
We agree. The subject matter of the municipal affair at issue is governed by
contract, not an ordinance. The City has long outsourced its duty to perform initial
review of parking citations by way of a contract, not pursuant to a municipal
ordinance, regulation or provision of the City Charter. No legislative act regulates
the activity that can be characterized as a municipal affair for purposes of home
rule. Thus, as the trial court concluded, the home rule doctrine does not apply.


II.   Attorney Fees
      The City and Xerox contend that Weiss is not entitled to attorney fees under
Code of Civil Procedure section 1021.5. We conclude otherwise.


      A.     The Standard of Review
      “On appeal from an award of attorney fees under section 1021.5, ‘“the
normal standard of review is abuse of discretion. . . .”’ [Citations.]” (Serrano v.
Stefan Merli Plastering Co., Inc. (2011) 52 Cal.4th 1018, 1025–1026 (Serrano).)
Abuse of discretion standard means “we should not reverse unless ‘the record
establishes there is no reasonable basis’ for the trial court’s action. [Citation.]
Particularly in a case such as this, fully briefed and argued before the same trial
court which heard (and partially granted) the petition, this is not an insignificant
point.” (Williams v. San Francisco Bd. of Permit Appeals (1999) 74 Cal.App.4th
961, 965, disapproved on another point by Conservatorship of Whitley (2010) 50
Cal.4th 1206, 1226, fn. 4 (Whitley).)



                                           27
       B.     Private Attorney General Fees
       “Section 1021.5 authorizes an award of fees when (1) the action ‘has
resulted in the enforcement of an important right affecting the public interest,’
(2) ‘a significant benefit, whether pecuniary or nonpecuniary, has been conferred
on the general public or a large class of persons . . . ,’ and (3) ‘the necessity and
financial burden of private enforcement . . . are such as to make the award
appropriate . . . .’ [Citations.]” (Serrano, supra, 52 Cal.4th at p. 1026.) The party
seeking fees must prevail on all the statutory requirements. (Satrap v. Pacific Gas
& Electric Co. (1996) 42 Cal.App.4th 72, 81.) The third factor of Code of Civil
Procedure section 1021.5 does not apply where, as here, a plaintiff’s action
produces no monetary recovery. (Woodland Hills Residents Assn., Inc. v. City
Council (1979) 23 Cal.3d 917, 934–935 (Woodland Hills).) The purpose of the
statute is to encourage private parties to vindicate important public rights that
might otherwise lie fallow. (Punsly v. Ho (2003) 105 Cal.App.4th 102, 109,
disapproved on another point by Whitley, supra, 50 Cal.4th at p. 1226, fn. 4;
Nelson v. County of Los Angeles (2003) 113 Cal.App.4th 783, 795 [“fundamental
purpose of section 1021.5 . . . is ‘to provide some incentive for the plaintiff who
acts as a true private attorney general, prosecuting a lawsuit that enforces an
important public right and confers a significant benefit, despite the fact that his or
her own financial stake in the outcome would not by itself constitute an adequate
incentive to litigate.’ [Citation.]”].)


              1.     Enforcement of Important Right Affecting Public Interest
       Code of Civil Procedure section 1021.5, permits a fee award “‘“in any action
which has resulted in the enforcement of an important right affecting the public
interest” regardless of its source—constitutional, statutory or other.’ [Citation.]”

                                           28
(Folsom v. Butte County Assn. of Governments (1982) 32 Cal.3d 668, 683
(Folsom).) In enacting section 1021.5, “the Legislature was focused on public
interest litigation in the conventional sense: litigation designed to promote the
public interest by enforcing laws that a governmental or private entity was
violating, rather than private litigation that happened to establish an important
precedent.” (Adoption of Joshua S. (2008) 42 Cal.4th 945, 956.)
      The City and Xerox contend that, to the extent Weiss may be said to have
been successful in this litigation, the sole issue on which he prevailed––obtaining
an order that only City personnel may conduct an initial review––falls short of
being an “important” right. They underestimate the significance of the result.
      In making its substantive mandamus determination, the trial court found that
by his writ petition Weiss sought, among other things, to invalidate the City’s long-
standing policy of having a private vendor conduct initial review of contested
parking citations issued by the City. Although Weiss initiated this action with
grand ambitions––class action allegations and several additional claims and, as the
court observed, the aim of eliminating the initial review procedure altogether––he
achieved more modest success. Nevertheless, as the court also found, the limited
nature of Weiss’ success did not preclude a fee award; it merely required that any
award Weiss received be reduced accordingly. (See Robinson v. City of
Chowchilla (2011) 202 Cal.App.4th 382, 394 (Robinson).) The court observed
that, in California, the courts take a “broad, pragmatic view of what constitutes a
‘successful party.’” (See Graham v. DaimlerChrysler Corp. (2004) 34 Cal.4th
553, 565.) The pivotal fact is the impact of an action, not how it is litigated.
(Folsom, supra, 32 Cal.3d at p. 685.) A plaintiff may still recover Code of Civil
Procedure section 1021.5 fees in an action deemed moot if the litigation objection
has been achieved. (See Press v. Lucky Stores, Inc. (1983) 34 Cal.3d 311.)

                                          29
      At trial, Weiss was successful in obtaining injunctive and declaratory relief
ending Xerox’s unlawful but longstanding practice of conducting initial reviews,
and compelling the City to comply with its statutory duty to perform that task.
“[T]the public always has a significant interest in seeing that legal strictures are
properly enforced . . . .” (Woodland Hills, supra, 23 Cal.3d at p. 939.) “In
litigation concerning the application of statutorily based rights . . . determining the
‘importance’ of the particular ‘vindicated’ right, courts should generally
realistically assess the significance of that right in terms of its relationship to the
achievement of fundamental legislative goals.” (Id. at p. 936; Robinson, supra,
202 Cal.App.4th at p. 394.)
      The City and Xerox argue that the result of Weiss’ litigation is unimportant,
because the trial court concluded that the City’s current system, under which Xerox
conducts the initial review, is fair. From this finding, they extrapolate the
conclusion that having the City conduct the initial review will not achieve any
future benefit for motorists who challenge their parking citations. They also cite
Yagman v. Garcetti (C.D. Cal., July 9, 2014) 2014 WL 3687279, in which the
plaintiff filed a putative class action against various City officials objecting to the
requirement that motorists deposit the parking fine in order to obtain administrative
review of a contested citation. In dismissing the case, the district court rejected the
plaintiff’s apparent contention (“plaintiff seems to argue”) that the City’s initial
review is not reliable because, among other things, “it is conducted by a company
with whom the City contracts,” reasoning “[i]f anything, that the review is
conducted by a third party enhances fairness.” (Id. at p. *2-3.)
      But the City and Xerox’s argument, and their reliance on Yagman, miss the
point. Gauging the importance of the result achieved by Weiss’ litigation lies not
in whether it unearthed an unfair initial review system, or in whether review

                                            30
conducted by the City will be any better (a result only the future will tell). It lies in
whether, by placing the responsibility for conducting the initial review on the only
agency authorized by the Legislature to conduct it, and taking it away from the
agency whose previous authority the Legislature specifically eliminated, the result
of Weiss’ litigation enforced an important public right. In that light, it is difficult
to imagine a more fundamental public right than that the tribunal deciding a
litigant’s fate, even a tribunal convened at the first level of review to determine
whether a litigant is liable for a parking violation, be a tribunal properly convened
under the law and authorized by law to make the decision.
      That the current initial review procedure is fair speaks well of the City and
Xerox’s intent in implementing and using it. But the point of the litigation was to
enforce an important public right. The Legislature has decreed, in effect, that
Xerox has no power to conduct the review at all. In fiscal year 2013 alone, Xerox
conducted 135,291 initial reviews, and did so in violation of section 40215,
subdivision (a). The result of Weiss’ litigation – an adjudication compelling the
City to comply with its statutory duty to conduct the initial review, and precluding
the illegal delegation of that duty to Xerox – ensures that the Legislature’s policy
of requiring the City to perform the initial review will be followed. Even though
the current system manifested no unfairness, that result enforces an important
public right affecting the public interest: only a tribunal convened by law and
authorized to conduct the initial review will do so.


      2.     Significant Benefit Conferred on a Large Class
      The City and Xerox also maintain that the grant of writ relief did not confer
a significant benefit on a large class of persons. Indeed, they insist it conferred no
benefit even on Weiss himself. However, a significant benefit justifying an award

                                           31
of private attorney general fees under Code of Civil Procedure section 1021.5
“need not represent a ‘tangible’ asset or a ‘concrete’ gain but . . . may be
recognized simply from the effectuation of a fundamental constitutional or
statutory policy.” (Woodland Hills, supra, 23 Cal.3d at p. 939; County of Colusa
v. California Wildlife Conservation Bd. (2006) 145 Cal.App.4th 637, 655 [same].)
      Of course, the enforcement through litigation of a constitutional or statutory
policy does not necessarily confer a significant public benefit. (Woodland Hills,
supra, 23 Cal.3d at pp. 939–940.) The trial court found that by effectuating the
proper interpretation of section 40215, subdivision (a), Weiss effected an important
change because public policy favors the City’s review of parking citations. The
trial court reasoned that the City (which has constituents) is more accountable than
is a private entity like Xerox. In light of the City’s greater accountability and
concomitant accessibility, members of the public are more likely to feel they will
receive or have received a fair evaluation of a contest of a parking citation from a
public agency charged with the nondelegable duty to review that challenge at the
outset. In the end, the court had “little doubt” this action “conferred a significant
benefit to a large group of people: motorists who park their cars in the City and
receive a parking ticket. Those motorists will have the initial review of their
parking tickets performed by the issuing agency,” not Xerox, a private contractor
or its subcontractor.
      In addition, the claim that Weiss obtained nothing more than a “minor
revision” of the system was belied by the actions of the City and Xerox. In
successfully obtaining a stay pending the outcome of this appeal, the City and
Xerox argued that the writ and judgment would necessitate a “complete
changeover by requiring the City to perform the initial parking ticket review.” As
the trial court noted, “[t]his is hardly a minor procedural benefit.”

                                          32
      In short, in upholding the award of attorney fees, we need go no further.
The trial court’s finding as to the second element of Code of Civil Procedure
section 1021.5 was not an abuse of discretion. Inasmuch as we hold that the only
                                                  17
two section 1021.5 factors at issue are satisfied, we end our discussion here.


                                   DISPOSITION
             The judgment is affirmed. Weiss is awarded his costs on appeal.
             CERTIFIED FOR PUBLICATION




                                                WILLHITE, J.




             We concur:




             EPSTEIN, P. J.                     COLLINS, J.




17     By not addressing the final factor, appellants impliedly concede that “‘the
necessity and financial burden of private enforcement are such as to make the award
appropriate.’” (Woodland Hills, supra, 23 Cal.3d at p. 941.) In addition, neither
appellant takes issue with the method of calculation or amount of the attorney fees
awarded.

                                           33